IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 December 1, 2008
                                 No. 08-50025
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

DAVID CORTEZ

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 5:06-CR-318-1


Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      David Cortez appeals the district court’s denial of his motion to suppress
evidence seized following a traffic stop. He argues that the officers’ continued
detention of him after the computer check and traffic stop were complete was
unreasonable. He also argues that the collective knowledge doctrine does not
apply to this case because prior to the traffic stop, the surveillance team had not
communicated all of the information that they had to the officers who made the
traffic stop.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-50025

      The district court’s factual findings are reviewed for clear error and its
legal conclusions are reviewed de novo. United States v. Galvan-Torres, 350 F.3d
456, 457 (5th Cir. 2003). Factual findings are not clearly erroneous if they are
plausible in light of the record as a whole. Id. The evidence should be viewed
in the light most favorable to the prevailing party. Id.
      Cortez has not shown that the district court erred in denying the motion
to suppress. The evidence indicates that Detective Phillips communicated
information to Officer Diaz which provided reasonable suspicion that Cortez was
transporting a large quantity of drugs.      The district court did not err in
determining that the collective knowledge doctrine applied to the instant case.
See United States v. Khanalizadeh, 493 F.3d 479, 483 (5th Cir.), cert. denied,
128 S. Ct. 679 (2007). The Government has not shown that the district court
clearly erred in finding that the arresting officers did not learn that Cortez had
a suspended license until an hour after he was arrested. See Galvan-Torres, 350
F.3d at 457. A review of the totality of the evidence, including the collective
knowledge and experience of all of the officers involved, indicates that the
arresting officers received reliable information from other officers who had
reasonable suspicion to believe that the vehicle contained drugs.             See
Khanalizadeh, 493 F.3d at 483; cf. United States v. Jones, 234 F.3d 234, 241 (5th
Cir. 2000). Based on this reasonable suspicion, the detention of Cortez while the
officers waited for the canine unit to arrive was reasonable. See United States v.
Gonzalez, 328 F.3d 755, 758-59 (5th Cir. 2003). The canine search was not a
search under the Fourth Amendment. See United States v. Ibarra, 493 F.3d 526,
531 (5th Cir. 2007). Once the dog alerted, the officers had probable cause to
search the vehicle. See United States v. Dortch, 199 F.3d 193, 197 (5th Cir.
1999), opinion corrected on other grounds on denial of reh’g, 203 F.3d 883 (5th
Cir. 2000). Therefore, the district court did not err in denying Cortez’s motion
to suppress. See Khanalizadeh, 493 F.3d at 483.


                                        2
            No. 08-50025

AFFIRMED.




                 3